Title: From George Washington to Lt. Gen. Wilhelm von Knyphausen, 10 March 1778 [letter not found]
From: Washington, George
To: Knyphausen, Wilhelm von

Letter not found: to Lt. Gen. Wilhelm von Knyphausen, 10 Mar. 1778. In a report dated 24 Mar. 1778, Maj. Carl Leopold Baurmeister wrote of letters captured with the schooner Alert, “On the 10th all these letters were returned from Valley Forge under a flag of truce with a very courteous letter from General Washington to his Excellency Lieutenant General von Knyphausen” (Baurmeister, Revolution in AmericaCarl Leopold Baurmeister. Revolution in America: Confidential Letters and Journals, 1776–1784, of Adjutant General Major Baurmeister of the Hessian Forces. Translated and annotated by Bernhard A. Uhlendorf. New Brunswick, N.J., 1957., 155).